UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4316


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW FRANKLIN HOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:11-cr-00112-H-1)


Submitted:   October 19, 2012             Decided:   November 7, 2012


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Andrew Franklin

Hood    pled    guilty      to    a    single     count      of    receipt    of     child

pornography,     in     violation       of   18    U.S.C.A.        § 2252(a)(2)      (West

Supp.   2012),    and    was     sentenced        to   121    months’      imprisonment.

Counsel for Hood has now submitted a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that he has

divined    no    meritorious          grounds     for     appeal     but     questioning

whether the district court improperly viewed the Guidelines as

mandatory, rendering Hood’s sentence procedurally unreasonable.

The    Government     has    moved      to   dismiss         the   appeal    of    Hood’s

sentence based on his waiver of appellate rights.                              Hood was

informed of his right to file a pro se supplemental brief, but

has not done so.         We have reviewed the record, and we grant the

Government’s     motion,         dismissing       Hood’s      appeal    in    part     and

affirming in part.

            A criminal defendant may, in a valid plea agreement,

waive the right to appeal under 18 U.S.C. § 3742 (2006).                           United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                         We review

the validity of an appellate waiver de novo and will enforce the

waiver if it is valid and the issue appealed is within the scope

of that waiver.         United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).      Generally, if the district court fully questions a
defendant regarding the waiver of his right to appeal during the

plea colloquy performed in accordance with Fed. R. Crim. P. 11,

the waiver is both valid and enforceable.                         Manigan, 592 F.3d at

627;    United    States       v.   Johnson,        410    F.3d   137,      151     (4th    Cir.

2005).      Our       review       of    the    record      convinces        us    that     Hood

knowingly       and    voluntarily           waived       the   right       to    appeal    his

sentence.       We therefore grant the Government’s motion to dismiss

as to all sentencing issues that a defendant may lawfully waive.

            As to any remaining issues, see Blick, 408 F.3d at

171-73; United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.

2007), we have reviewed the entire record in accordance with

Anders    and    have       found       no   unwaived      meritorious           issues.      We

therefore affirm the district court’s judgment as to all issues

not encompassed by Hood’s valid waiver of appellate rights.

            This      court        requires      that      counsel      inform      Hood,     in

writing,    of    the    right      to       petition     the   Supreme      Court     of    the

United    States      for    further         review.       If   Hood    requests       that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                          Counsel’s motion must

state that a copy thereof was served on Hood.

            We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented       in    the    materials



                                                3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    4